Per Curiam,
From the testimony presented by the plaintiff it appeared that the car which struck and killed his wife was running at the rate of eighteen or twenty miles an hour over a public crossing on Fifth avenue in a populous part of the city of McKeesport. This was double the ordinary speed of cars on the avenue. No notice of the approach of the car to the crossing was given, and no attempt was made to check its speed or to stop it until the instant of the collision. It ran 180 feet after the collision. When at the curb the deceased stopped and looked in the direction of the car. The car was then 200 and possibly 400 feet from the crossing. She had then but thirteen feet to walk in order to clear the track. She was struck by the car when within one step of being fully across.
If she saw a clearly impending danger and acting on her own judgment accepted the risk, her husband could not recover. But the danger in attempting to cross in advance of the car was not so manifest that the court could say that she was negligent. She was familiar with the running of the cars and might well have assumed that she could cross the track in safety if the approaching car ran at anything like the ordinary speed. She took no close chance, and whether under all the *530circumstances she acted with ordinary care and prudence was a question for the jury under proper instructions from the court. In principle the case is governed by McGovern v. Union Traction Co., 192 Pa. 344.
The judgment is affirmed.